DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2005/0118921 A1) in view of Higano (US 2018/0196291 A1).
In regard to claim 1, Jung discloses a manufacturing method of an electronic device, comprising (see e.g. Figures 4-5a,b): 
providing a mother panel comprising a first mother board 200a, a second mother board 200b and at least one sealing material 240a, 
wherein the at least one sealing material 240a is disposed between the first mother board  200a and the second mother board  200b; and 
performing a separating process to cut the first mother board 200a into a first substrate and to cut the second mother board 200b into a second substrate, wherein the separating process comprises a laser-cutting process (see e.g. paragraph [0039]); 
wherein the first substrate  has a first laser-cutting buffer region, the first substrate comprises a first edge, the second substrate has a second laser-cutting buffer region, and the second substrate comprises a second edge, wherein the at least one sealing material is away from the first edge by the first laser-cutting buffer region and the at least one sealing material is away from the second edge by the second laser-cutting buffer region (see e.g. Figure 5b).
Jung fails to disclose
a first flexible mother board;
a second flexible mother board.
However, Higano discloses flexible substrates (see e.g. paragraph [0038]).
Given the teachings of Higano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung with a first flexible mother board; and a second flexible mother board.
Doing so would provide flexible substrates which may be used in displays having curved display areas (see e.g. paragraph [0003] of Higano).
In regard to claim 2, Jung discloses the limitations as applied to claim 1 above, and
wherein the separating process further comprises performing a wheel-cutting process after the laser-cutting process (see e.g. paragraph [0039]).
In regard to claim 6, Jung, in view of Higano, discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a width of the first laser-cutting buffer region and a width of the second laser-cutting buffer region are both greater than or equal to 200 µm.
However, one of ordinary skill in the art would recognize utilizing wherein a width of the first laser-cutting buffer region and a width of the second laser-cutting buffer region are both greater than or equal to 200 µm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung, in view of Higano, with wherein a width of the first laser-cutting buffer region and a width of the second laser-cutting buffer region are both greater than or equal to 200 pm.
Doing so would provide an optimized region of the mother substrates for minimizing waste of the substrate material.
In regard to claim 8, Jung, in view of Higano, discloses the limitations as applied to claim 1 above, but fails to discloses
wherein a minimum distance between the first edge and the at least one sealing material is greater than a minimum distance between the second edge and the at least one sealing material.
However, one of ordinary skill in the art would recognize using a device wherein a minimum distance between the first edge of the first flexible substrate and the sealing material is the same as a minimum distance between the second edge of the second flexible substrate and the sealing material, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Namely, one of ordinary skill in the art would recognize that choosing the buffer regions to be of sufficient size would allow adequate space for the cutting of the substrates without damaging the individual display panels in the fabrication process and apply the distance to both of the substrates.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung, in view of Higano, with 
wherein a minimum distance between the first edge and the at least one sealing material is greater than a minimum distance between the second edge and the at least one sealing material.
	Doing so would provide adequate space for cutting mother substrates in the fabrication of the display panels.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2005/0118921 A1) in view of Higano (US 2018/0196291 A1) and further in view of Kim (US 2009/0258564 A1).
In regard to claim 3¸ Jung, in view of Higano, discloses the limitations as applied to claim 1 above, but fails to disclose	
wherein providing the mother panel comprises disposing one of the first flexible mother board and the second flexible mother board on a carrier and bonding the first flexible mother board and the second flexible mother board through the at least one sealing material.
However, Kim discloses (see e.g. paragraph [0031]):
wherein providing the mother panel comprises disposing one of the first mother board and the second mother board on a carrier and bonding the first mother board and the second mother board through the at least one sealing material.
Given the teachings of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung, in view of Higano, with wherein providing the mother panel comprises disposing one of the first flexible mother board and the second flexible mother board on a carrier and bonding the first flexible mother board and the second flexible mother board through the at least one sealing material.
	Doing so would provide a means for supporting the substrates and for applying the adhesive in a desired region.
In regard to claim 4¸ Jung discloses the limitations as applied to claim 3 above, and
wherein providing the mother panel further comprises forming a liquid crystal layer between the first  mother board and the second mother board before bonding the first mother board and the second mother board (see e.g. paragraph [0034]).
In regard to claim 5, Jung discloses the limitations as applied to claim 3 above, and 
wherein the separating process further comprises removing a portion of the second mother board overlapping the first laser-cutting buffer region in a top view direction of the mother panel and located outside the second laser-cutting buffer region (see e.g. paragraphs [0041]-[0057] and Figures 6a-f).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2005/0118921 A1) in view of Higano (US 2018/0196291 A1) and further in view of Wang et al. (US 2018/0101036 A1).
In regard to claim 7, Jung, in view of Higano, discloses the limitations as applied to claim 1 above, but fails to disclose
wherein providing the mother panel further comprises forming a black matrix layer on the second flexible mother board, wherein a portion of the first laser-cutting buffer region is not covered by the black matrix layer in a top view direction of the mother panel.
However, Wang et al. discloses  (see e.g. Figures 1-2):
a black matrix layer (i.e. unlabeled in Figure 2, darkened region above seal portion) disposed on the second substrate, wherein a portion of the first laser-cutting buffer region is not covered by the black matrix layer in a top view direction of the electronic device.
Given the teachings of Wang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung, in view of Higano, with wherein providing the mother panel further comprises forming a black matrix layer on the second flexible mother board, wherein a portion of the first laser-cutting buffer region is not covered by the black matrix layer in a top view direction of the mother panel.
Doing so would provide the buffer region outside of the display panel which prevents unwanted cutting of the display area.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2005/0118921 A1) in view of Higano (US 2018/0196291 A1) and further in view of Moon et al. (US 2019/0094583 A1).
In regard to claim 9, Jung, in view of Higano, discloses the limitations as applied to claim 8 above, but fails to disclose
wherein a roughness of the second edge is greater than a roughness of the first edge.
However, Moon et al. discloses setting the roughness of the side surfaces of the substrates to have different values (see e.g. paragraphs [0006]-[0008]).
Given the teachings of Moon et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung, in view of Higano, with wherein a roughness of the second edge is greater than a roughness of the first edge.
Doing so would prevent occurrences of cracks under tensile stress (see e.g. paragraph [0070] of Moon et al.).
In regard to claim 10, Jung, in view of Higano, discloses the limitations as applied to claim 8 above, but fails to disclose
wherein the second flexible substrate further comprises a third edge, and a roughness of the second edge is greater than a roughness of the third edge.
However, Moon et al. does disclose setting the roughness of the edges of the substrates suitably to avoid cracking due to tensile stress (see e.g. paragraphs [0006]-[0008], [0069]).
Given the teachings of Moon et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung, in view of Higano, with wherein the second flexible substrate further comprises a third edge, and a roughness of the second edge is greater than a roughness of the third edge.
Doing so would prevent occurrences of cracks under tensile stress (see e.g. paragraph [0070] of Moon et al.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871